Case: 16-17117   Date Filed: 10/27/2017   Page: 1 of 20


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17117
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:15-cv-00748-PRL



REBECCA SUE SIMS,

                                               Plaintiff - Appellant,


                                  versus


COMMISSIONER OF SOCIAL SECURITY,

                                                 Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (October 27, 2017)

Before JORDAN, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-17117    Date Filed: 10/27/2017    Page: 2 of 20


      Rebecca Sims appeals the district court’s order affirming the Commissioner

of Social Security’s decision to deny her application for disability insurance

benefits. On appeal, Sims argues that substantial evidence does not support the

administrative law judge’s (“ALJ”) determinations that (1) she had the residual

functional capacity to perform light work with certain limitations; (2) her

testimony about her symptoms and limitations was not credible; and (3) given her

residual functional capacity, she could perform her past work as an insurance

agent. After careful review, we conclude that substantial evidence supports the

ALJ’s determinations and affirm the district court’s judgment in favor of the

Commissioner.


                               I.     BACKGROUND

      Sims applied for disability benefits claiming that she was disabled as of

August 2010 because she suffered from back and neck pain, high blood pressure,

and carpal tunnel syndrome. After her application was denied, Sims requested and

received a hearing before the ALJ.

A.    The Hearing Before the ALJ

      At the hearing, Sims described her physical impairments, which included

neck and back pain as well as carpal tunnel syndrome. She testified that she had

pinched nerves in her lower back and described how pain radiated from her neck

down her shoulder. With regard to the carpal tunnel syndrome, she explained that

                                          2
               Case: 16-17117   Date Filed: 10/27/2017   Page: 3 of 20


she had several surgeries on her hands and that she could no longer type on a

keyboard because her hands locked up. Sims rated her pain as 10 out of 10 when

she took no pain medicine and six or seven out of 10 when she took pain medicine.

She said that she was unable to lift even a two pound weight and that if she was

going to be out of her home for more than half an hour, she needed to use a cane

for support.

      In addition to considering her testimony, the ALJ reviewed Sims’s medical

records. These records showed that since at least 2003 Sims had experienced back

and neck pain. To treat the pain, she underwent a spinal fusion surgery in 2004.

But her chronic neck and back pain returned after the surgery. As a result, Sims

received ongoing medical care for her neck and back pain and used medication to

manage the pain.

      Around the time that Sims claims she became disabled, she was being

treated by a pain specialist, Dr. Raymon Priewe. Notes from Priewe’s clinic

during this time reflect that Sims reported increased function and decreased pain

and impairment with her pain medication. At subsequent appointments, Sims

sometimes reported that the medication was controlling her pain, but other times

complained about her pain.

      In December 2011, Dr. Robert Shefsky examined Sims in connection with

her disability claim. He found that her hand and finger dexterity were intact and


                                         3
              Case: 16-17117     Date Filed: 10/27/2017    Page: 4 of 20


she had full bilateral grip strength as well as a full range of motion in her elbows,

forearms, and wrists bilaterally. Shefsky noted that Sims used a cane when

walking for balance but observed that her gait was normal and remained the same

when she walked without her cane. He observed that she had difficulty walking on

her heels and toes and could not do a squat. His physical examination revealed

that she had a full range of motion in her shoulders bilaterally but a reduced range

of motion in her neck and lumbar spine. He also found that she had a negative

straight leg test; no evidence of subluxations, contractures, ankylosis, or

thickening; stable, nontender joints with no redness, heat, swelling or effusion; and

full strength in her upper and lower extremities.

      In November 2012, Sims was involved in a motor vehicle accident that she

claims exacerbated her back and neck pain. After the accident, x-rays and a CT

scan showed, among other things, mild to moderate disc space narrowing in her

lumbar spine and degenerative disc disease. Dr. Lora Brown treated Sims after the

accident. Brown’s examination revealed that Sims had a reduced range of motion

and tenderness in her cervical spine and lumbar spine. Brown observed that Sims

was able to stand and walk on her toes and heels. Brown ultimately recommended

that Sims continue conservative care and core strengthening as well as receive

lumbar epidural spinal injections.




                                           4
             Case: 16-17117     Date Filed: 10/27/2017   Page: 5 of 20


      After the accident, Sims received chiropractic care from Dr. Kelle Ozmon

over the course of several months. In the progress notes for many of these

appointments, Ozmon gave Sims an excellent assessment, meaning he anticipated

Sims would continue to improve and have no permanent injury. But when Ozmon

finished treating Sims, he rated Sims’s prognosis and response to treatment as

poor. Because of her condition, he advised that she avoid lifting more than 20

pounds and refrain from prolonged sitting, standing, or bending. Ozmon identified

no restrictions on Sims’s walking.

      Sims also submitted medical records regarding her carpal tunnel syndrome.

These records showed that beginning in 2001, she had several surgeries on her

fingers to address the syndrome. After surgeries in 2009 on two fingers, Sims told

her doctor that her fingers were better than they had been before the surgery, but

she was not completely satisfied with one finger’s function. The physician

examined Sims and found that she had no impairment in either hand. The next

year, a physician noted that her carpal tunnel syndrome was not severe. In 2013, a

chiropractor performed nerve conduction studies, which revealed mild to moderate

carpal tunnel syndrome.

      The records before the ALJ also included the opinion of a state agency

medical consultant, Dr. Walter Harris, who concluded that Sims was capable of

occasionally lifting up to 20 pounds and standing and/or walking for a total of


                                          5
                 Case: 16-17117        Date Filed: 10/27/2017      Page: 6 of 20


about six hours in an eight hour work day. 1 Harris based his opinions on his

review of Sims’s medical records, including x-rays and an MRI, as well as Sims’s

statements that she could perform light household chores, including laundry and

cooking. He found that her use of a cane was not medically necessary.

       Sims also introduced into evidence documentation showing that she received

a parking placard from Florida. But she introduced no evidence about what type of

parking permit she received or why Florida issued her the permit.

B.     The ALJ’s Decision

       After the hearing, the ALJ issued a written decision denying Sims’s

application for disability insurance benefits. He determined that Sims had severe

impairments, including cervical and lumbar degenerative disc disease. But the

ALJ found that Sims’s carpal tunnel syndrome was not a severe impairment and

caused no more than minimal limitations. To reach this conclusion, the ALJ relied

on the 2009 findings by Sims’s treating physician that she had no impairment in

her fingers, Shefsky’s examination showing that Sims had full grip strength and a

full range of motion in her elbows and forearms, and her physician’s determination

that her carpal tunnel syndrome was not severe. The ALJ then concluded that

Sims’s impairments or combination of impairments did not meet or equal the

criteria in any listing.


       1
           Harris issued his opinion before Sims’s motor vehicle accident.
                                                 6
             Case: 16-17117     Date Filed: 10/27/2017   Page: 7 of 20


      The ALJ then considered Sims’s residual functional capacity and concluded

that she was capable of performing light work, except that she should: never climb,

ladders, ropes, or scaffolds; no more than occasionally climb ramps and stairs,

balance, stoop, kneel, crouch, or crawl; and avoid concentrated exposure to

hazards. The ALJ considered Sims’s testimony about her symptoms. Although

Sims’s impairments could reasonably be expected to cause her symptoms, the ALJ

concluded that her statements concerning the intensity, persistence, and limiting

effects of these symptoms were not entirely persuasive because they were out of

proportion to the limitations that would be reasonable related to her impairments.

      Relying on Shefsky’s examination, the ALJ found that the objective medical

evidence failed to provide strong support for Sims’s allegations. Although the ALJ

acknowledged that Shefsky’s examination showed Sims had a reduced range of

motion in her neck and lumbar spine, the ALJ found that the examination generally

was unremarkable. The ALJ noted that Sims used a cane to assist her walking but

concluded that it was an item of convenience and not medically necessary. The

ALJ also noted that there was no opinion evidence from a treating or examining

physician that Sims had limitations greater than those set forth by the ALJ.

Furthermore, the ALJ noted that around the alleged onset of disability date, Sims

reported increased function and decreased pain to one of her physicians.




                                         7
                 Case: 16-17117        Date Filed: 10/27/2017      Page: 8 of 20


       The ALJ also considered the opinion of the state medical consultant, Harris,

who after reviewing Sims’s medical records concluded that she could lift up to 20

pounds and stand and/or walk for up to six hours a day. The ALJ gave partial

weight to Harris’s opinion but applied greater postural limitations than those Harris

had identified.

       The ALJ acknowledged that Ozman, Sims’s chiropractor, gave an opinion

that Sims should not lift more than 20 pounds and should refrain from prolonged

sitting, standing, or bending. The ALJ explained that his conclusions about Sims’s

residual functional capacity were not inconsistent with Ozman’s opinion.

       Given the residual functional capacity assessment, the ALJ concluded that

Sims was capable of performing her past relevant work as an insurance sales agent.

Because Sims could perform her past relevant work, the ALJ concluded that she

was not disabled.2

C.     District Court Proceedings

       Sims then filed an action in federal district court, asking the court to reverse

the Commissioner’s decision. The magistrate judge issued an order affirming the

Commissioner’s decision. 3 The magistrate judge concluded there was substantial

evidence to support the ALJ’s residual functional capacity assessment, adverse

       2
        Sims requested that the Appeals Council review the ALJ’s decision, but the Appeals
Council denied her request for review. Sims raises no claim on appeal regarding the Appeals
Council’s denial of review.
       3
           The parties consented to having a magistrate judge decide the case.
                                                  8
             Case: 16-17117     Date Filed: 10/27/2017     Page: 9 of 20


credibility determination, and finding that Sims could perform her past relevant

work as an insurance sales agent. This is Sims’s appeal.

                        II.    STANDARD OF REVIEW

      When, as here, an ALJ denies benefits and the Appeals Council denies

review, we review the ALJ’s decision as the Commissioner’s final decision.

Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). We review the

Commissioner’s decision to determine whether it is supported by substantial

evidence, but we review de novo the legal principles upon which the decision is

based. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). “Even if we

find that the evidence preponderates against the [] decision, we must affirm if the

decision is supported by substantial evidence.” Barnes v. Sullivan, 932 F.2d 1356,

1358 (11th Cir. 1991). Substantial evidence refers to “such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Moore,
405 F.3d at 1211. Our limited review precludes us from “deciding the facts anew,

making credibility determinations, or re-weighing the evidence.” Id.

                                III.   ANALYSIS

      An individual who is disabled may be eligible for disability benefits.

42 U.S.C. § 423(a)(1)(E). To determine whether a person is “disabled,” an ALJ

applies a five-step, sequential process and examines whether the claimant: (1) is

engaging in substantial gainful activity; (2) has a severe and medically


                                          9
             Case: 16-17117      Date Filed: 10/27/2017    Page: 10 of 20


determinable impairment; (3) has an impairment or combination of impairments

that satisfies the criteria of a “listing”; (4) can perform her past relevant work in

light of her residual functional capacity; and (5) can adjust to other work in light of

her residual functional capacity, age, education, and work experience. 20 C.F.R.

§ 404.1520(a)(4).

      Sims argues that the ALJ erred when he concluded in step four of this

analysis that Sims could perform light work subject to certain exertional limitations

and thus could perform her past work as an insurance sales agent. Light work

involves “lifting no more than 20 pounds at a time with frequent lifting or carrying

of objects weighing up to 10 pounds.” Id. § 404.1567(b). It may entail “a good

deal of walking or standing” meaning the work may involve “standing or walking,

off and on, for a total of approximately [six] hours of an [eight]-hour workday.”

Id; SSR 83-10, 1983 WL 31251, at *6 (Jan. 1, 1983). Sims contends that there is

no substantial evidence to support the ALJ’s conclusion that she had the residual

functional capacity to perform such work and also challenges the ALJ’s finding

that her statements about her limitations were not credible. We consider these

arguments in turn.

A.    Substantial Evidence Supports the ALJ’s Assessment that Sims Could
      Perform Light Work with Certain Limitations.

      Sims argues that substantial evidence does not support the ALJ’s finding that

she could perform light work subject to the identified limitations. She claims that
                                           10
             Case: 16-17117     Date Filed: 10/27/2017    Page: 11 of 20


the ALJ failed to consider the limitations that resulted from her carpal tunnel

syndrome because the ALJ misstated evidence related to this condition. She also

asserts that the ALJ ignored evidence showing that she had greater limitations and

that as a result substantial evidence does not support the ALJ’s conclusion. She

further challenges the ALJ’s conclusion that his residual functional capacity

assessment was consistent with her chiropractor’s opinion about her limitations.

      1.     The ALJ Did Not Misstate Evidence About Sims’s Carpal Tunnel
             Syndrome.

      First, Sims argues that the ALJ erred in assessing her residual functional

capacity by failing to consider the limitations that arise from her carpal tunnel

syndrome. The ALJ found that her carpal tunnel syndrome caused no more than

minimal functional limitations and stated that he relied on a 2013 progress note

from Sims’s physician reporting that her carpal tunnel syndrome was not severe.

But Sims asserts that the ALJ misstated evidence because the progress note the

ALJ cited is from 2010, not 2013. Even if the ALJ incorrectly identified the date

of the progress note, this progress note still supports that Sims’s carpal tunnel

syndrome caused no more than minimal functional limitations because the

physician found that the carpal tunnel syndrome was not severe. And Sims does

not contend that her syndrome became worse during the intervening three years.

      Instead, to support her position that her carpal tunnel syndrome caused more

than minimal limitations, Sims points out that her chiropractor found that she was
                                          11
             Case: 16-17117       Date Filed: 10/27/2017   Page: 12 of 20


suffering from mild to moderate carpal tunnel syndrome in 2013. But the

chiropractor’s finding that Sims was suffering from carpal tunnel syndrome did not

address what limitations Sims experienced as a result of the syndrome. Indeed,

this finding is entirely consistent with the ALJ’s conclusion that her carpal tunnel

syndrome caused only minimal limitations. Substantial evidence supports the

ALJ’s conclusion that the carpal tunnel syndrome caused Sims no more than

minimal functional limitations.

      2.     The ALJ Did Not Err by Ignoring Key Evidence.

      Second, Sims argues that in concluding that she could perform light work,

the ALJ ignored key evidence showing that she had more severe limitations. She

claims that the ALJ failed to consider certain medical records, statements she made

showing that her condition had not improved, and the fact that Florida gave her a

disabled parking permit. But the ALJ’s decision shows that he considered all the

evidence, and given the deferential substantial evidence standard, we cannot say

that the ALJ erred.

      In concluding that Sims could perform light work, the ALJ relied on, among

other things, Shefsky’s report from his examination of Sims. Sims argues that the

ALJ’s statement that Shefsky’s examination was unremarkable is not supported by

substantial evidence because Shefsky noted that Sims had a reduced range of

motion, the inability to squat, and difficulty walking heel to toe. But the ALJ


                                           12
                Case: 16-17117         Date Filed: 10/27/2017         Page: 13 of 20


acknowledged Shefsky’s finding that Sims had a reduced range of motion.

Importantly, the ALJ did not characterize all of Shefsky’s findings as

unremarkable but instead noted that his examination was “generally

unremarkable.” ALJ Decision at 8 (Doc. 14-2). 4 Given the significant number of

areas where Shefsky’s examination showed no issues, the ALJ’s conclusion that

Shefksy’s examination was generally unremarkable is supported by substantial

evidence.

      In finding that Sims could perform light work, the ALJ also relied on

evidence showing that her medical condition improved over time. More

specifically, the ALJ relied on a progress note in which Sims reported to her

physician that her medication had made her more functional. The progress note

further reflected that Sims reported her pain was only four out of 10. Sims argues

that the ALJ erred in relying on this progress note because at the same visit Sims

reported increased lower back pain, which would not support a finding of

improvement. But our review is limited to determining whether the ALJ’s decision

was supported by substantial evidence. We conclude that this deferential standard

is satisfied because a reasonable person could accept the progress note showed that




      4
          Citations to “Doc.” refer to docket entries in the district court record in this case.

                                                   13
               Case: 16-17117        Date Filed: 10/27/2017        Page: 14 of 20


her condition had improved given Sims’s rating of her pain and statement that the

medication improved her functioning. See Moore, 405 F.3d at 1211.5

       Sims also argues that the ALJ erred by failing to consider records from other

physicians, which she contends show that she was unable to perform light work.

Although an ALJ need not specifically refer to every piece of evidence, the ALJ’s

decision must contain sufficient detail so that we can conclude that the ALJ

considered the claimant’s medical condition as a whole in assessing her residual

functional capacity assessment. See Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th

Cir. 2005). And we conclude that the ALJ adequately considered Sims’s condition

as a whole because the ALJ’s decision makes clear that he reviewed and

considered the entire record. Indeed, in his decision, the ALJ cited to many

different medical records, supporting his statement that he considered the entire

record.

       We recognize that the record contains medical evidence that could support a

conclusion that Sims was unable to perform light work.6 But again, our review in


       5
          To support the conclusion that Sims’s condition improved over time, the ALJ also relied
on a progress note in which Sims reported that she was able to perform independently all
activities of daily living. Sims argues for the first time on appeal that the ALJ should not have
relied on this progress note because it was incomplete and unsigned. But Sims failed to raise this
argument in the district court or to the ALJ. In fact, in the district court, instead of arguing that
this progress note should be disregarded, Sims cited to it as evidence that she was disabled.
Because Sims argues for the first time on appeal that the progress note should be disregarded as
incomplete, she failed to preserve this argument, and we will not consider it. See Access Now v.
Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (explaining that an issue “raised for the
first time on appeal will not be considered by this court” (internal quotation marks omitted)).
                                                 14
               Case: 16-17117       Date Filed: 10/27/2017       Page: 15 of 20


this appeal is limited to considering whether substantial evidence supported the

ALJ’s conclusion, meaning we address only whether there was evidence that a

reasonable person would accept as adequate to support the conclusion that Sims

could perform light work. See Moore, 405 F.3d at 1211. Applying this deferential

standard, we conclude that the evidence was sufficient to support the ALJ’s

conclusion that Sims could perform light work.

       Sims also argues that the ALJ erred in failing to consider evidence that she

received a disabled parking permit because she was unable to walk without using a

cane. To support this argument, she points to a document showing that Florida

issued her a parking placard. But this document demonstrates only that Florida

issued her some form of parking placard. It does not show whether it was a

disabled parking permit or, even if it was, on what basis Florida found that she was

disabled. No other evidence or testimony in the record explains the nature of the

parking placard. With this limited record, the evidence does not support Sims’s

conclusion that Florida awarded her a disabled parking permit because she was



       6
         We note that the ALJ did not expressly address whether the medical records contained
opinions and if so, what weight he assigned to those opinions. We have previously explained
that an ALJ must state what weight he has assigned to medical opinions. See Winschel v.
Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). A medical opinion is a “statement[]
from [an] acceptable medical source[] that reflects judgments about the nature and severity of [a
claimant’s] impairment(s).” 20 C.F.R. § 404.1527(a)(1). Because Sims has not argued either to
our court or below that the progress notes contained medical opinions, we will assume for
purposes of this appeal that the progress notes do not contain medical opinions, meaning the ALJ
was not required to indicate the weight assigned to them.
                                               15
             Case: 16-17117    Date Filed: 10/27/2017   Page: 16 of 20


unable to walk without using a cane. Regardless, we still would conclude that

substantial evidence supports the ALJ’s findings about Sims’s residual functional

capacity in light of other record evidence, discussed above, showing that Sims

could perform light work.

      3.    The ALJ Did Not Err in Considering the Opinion of Sims’s
            Chiropractor.

      Third, Sims argues that the ALJ erred in finding that she could perform light

work because the ALJ failed to consider properly the opinions of Ozmon, her

chiropractor. Ozmon opined that Sims was unable to lift more than 20 pounds at a

time and should refrain from prolonged sitting, standing, or bending. The ALJ

considered Ozmon’s opinions and found that they were “not inconsistent with” his

assessment that Sims could complete light work with certain limitations. ALJ

Decision at 9 (Doc. 14-2). Sims argues that this finding is not supported by

substantial evidence because the restrictions Ozmon identified mean that she was

unable to perform light work. We disagree.

      The ALJ’s residual functional capacity assessment was consistent with

Ozmon’s opinion about restrictions on Sims’s lifting. Ozmon advised that Sims

should not lift more than 20 pounds. The ALJ’s conclusion that Sims could

perform light work was consistent with this aspect of Ozmon’s opinion. By

definition, light work requires no lifting over 20 pounds. See 20 C.F.R.

§ 404.1567(b).
                                        16
               Case: 16-17117       Date Filed: 10/27/2017      Page: 17 of 20


       Similarly, we conclude that the ALJ’s assessment was consistent with

Ozmon’s opinion that Sims should refrain from prolonged sitting, standing, or

bending. The Social Security Administration has explained that a job involving

light work “requires a good deal of walking or standing.” SSR 83-10, 1983 WL
31251 (Jan. 1, 1983) (emphasis added). Although Ozmon advised Sims to refrain

from prolonged sitting, standing, or bending, he identified no restrictions on

walking. Because a light work position could require a good deal of walking, and

Ozmon offered no opinion that Sims could not perform such a function, the ALJ’s

assertion that his assessment was not inconsistent with Ozmon’s opinions was

supported by substantial evidence. 7



       7
         Sims also argues that remand is warranted because the ALJ failed to state what weight
was given to Ozmon’s opinions. Because a chiropractor is not an “acceptable medical source,”
an ALJ has no duty to give controlling weight to a chiropractor’s views. See 20 C.F.R.
§ 404.1527(a)(1), (c)(2); SSR 06-03p, 2006 WL 2329939, at *2 (Aug. 9, 2006) (listing
chiropractors among those “[m]edical sources who are not ‘acceptable medical sources’”). For
an “other source,” such as a chiropractor, an ALJ generally should “explain the weight given” to
the opinion or “otherwise ensure that the discussion of the evidence in the determination or
decision allows a claimant or subsequent reviewer to follow the adjudicator’s reasoning, when
such opinions may have an effect on the outcome of the case.” See SSR 06-03p, 2006 WL
2329939, at *6 (Aug. 9, 2006). Although the ALJ did not explicitly state the weight given to
Ozmon’s opinion, the decision contained sufficient detail to allow a reviewing court to follow
the ALJ’s reasoning.
        Nonetheless, Sims argues that under our decision in MacGregor v. Brown, the ALJ was
required to state what weight was given to Ozmon’s opinions. 786 F.2d 1050, 1053 (11th Cir.
1986). In MacGregor, we observed that the ALJ failed to assign weight to the opinions of a
treating orthopedist and a treating chiropractor. Id. We explained that because the ALJ “ignored
or failed properly to refute a treating physician’s testimony,” we would treat the ALJ as having
accepted the testimony as true. Id. Nothing in MacGregor addressed the status of the treating
chiropractor’s opinion because the chiropractor was not a treating physician. Id.; see also
Moore, 405 F.3d at 1212 (explaining that MacGregor addressed only the requirement that the
                                               17
               Case: 16-17117        Date Filed: 10/27/2017       Page: 18 of 20


       Sims presents several arguments about why the ALJ erred in assessing her

residual functional capacity. But because substantial evidence supports the ALJ’s

decision, we cannot say that the ALJ erred in concluding that she was able to

perform light work.8

B.     Substantial Evidence Supports the ALJ’s Credibility Determination.

       Sims asserts that the ALJ erred in finding her subjective complaints and

limitations not credible. We see no error.

       When a claimant attempts to establish a disability through her own

testimony concerning her symptoms, we require “(1) evidence of an underlying

medical condition; and (2) either (a) objective medical evidence confirming the

severity of the alleged [symptom]; or (b) that the objectively determined medical

condition can reasonably be expected to give rise to the claimed [symptom].”

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). If the record shows that

the claimant has a medically determinable impairment that could reasonably be

expected to produce her symptoms, the ALJ must evaluate the intensity and

persistence of the symptoms to determine how they limit the claimant’s capacity

for work. 20 C.F.R. § 404.1529(a). In assessing such symptoms and their effects,

ALJ articulate reasons for giving less weight to the testimony of a treating physician). As such,
nothing in MacGregor requires an ALJ to assign weight to a treating chiropractor’s opinion.
       8
         In a related argument, Sims contends that the ALJ erred in concluding that she was able
to perform her past work as an insurance sales agent. This argument rests on the premise that the
ALJ erred because Sims was unable to perform light work. Because there is substantial evidence
to support the ALJ’s conclusion that Sims can perform light work, we reject this argument.
                                                18
             Case: 16-17117     Date Filed: 10/27/2017    Page: 19 of 20


the ALJ must consider: the objective medical evidence; the claimant’s daily

activities; the location, duration, frequency, and intensity of the claimant’s

symptoms; precipitating and aggravating factors; the type, dosage, effectiveness,

and side effects of medication taken to relieve the symptoms; treatment, other than

medication, for the symptoms; any other measure used to relieve the symptoms;

and any other factors concerning functional limitations and restrictions due to the

symptoms. Id. § 404.1529(c)(3). If the ALJ determines that the claimant’s

statements about her symptoms are not credible, the ALJ must “provide[] a

detailed factual basis for his credibility determination,” which must be supported

by substantial evidence. Moore, 405 F.3d at 1212.

      Sims asserts that the ALJ erred in failing to credit her statements about her

symptoms and degree of limitation because there is medical evidence in the record

to support her subjective complaints, which she contends refute the ALJ’s

assessment of her residual functional capacity. Under a substantial evidence

standard of review, Sims must do more than point to evidence in the record that

supports her position; she must show the absence of substantial evidence

supporting the ALJ’s conclusion. See Barnes, 932 F.2d at 1358. Sims failed to

carry her burden. Because there is medical evidence to support the ALJ’s

conclusion that Sims could perform light work, there is substantial evidence to

support the ALJ’s credibility determination.


                                          19
            Case: 16-17117     Date Filed: 10/27/2017    Page: 20 of 20


                              IV.    CONCLUSION

      For the reasons set forth above, we affirm the district court’s order affirming

the Commissioner’s decision to deny benefits.

      AFFIRMED.




                                         20